85 F.3d 640
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tracey FARIA, Plaintiff-Appellant,v.HEWLETT-PACKARD COMPANY, Defendant-Appellee.
No. 95-1368.
United States Court of Appeals, Tenth Circuit.
May 9, 1996.

ORDER AND JUDGMENT*
Before ANDERSON, BALDOCK, and HENRY, Circuit Judges.**
BALDOCK, Circuit Judge.


1
Plaintiff Tracy Faria worked for Defendant Hewlett-Packard Company for twelve years before Defendant terminated her in June 1993.   Following her termination, Plaintiff brought suit in the district court, alleging that Defendant:  (1) violated the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213;  (2) breached an implied contract with Plaintiff;  and (3) violated Colo.Rev.Stat. Ann. § 8-2-104.   The district court thoroughly analyzed and rejected each of Plaintiff's claims and granted Defendant's motion for summary judgment.   We have reviewed the parties' briefs, the district court's order, and the entire record on appeal.   Based on our review of the record, we AFFIRM for substantially the same reasons set forth in the district court's order.


2
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case therefore is ordered submitted without oral argument